FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME PIMENTEL HERRERA,                          No. 09-71487

               Petitioner,                       Agency No. A075-193-153

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Jaime Pimentel Herrera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez de Alcantar v. Holder, 645 F.3d 1097, 1099 (9th Cir. 2011), and we deny

the petition for review.

      The BIA properly concluded that Pimentel Herrera was ineligible for

cancellation of removal because he lacked seven years of continuous residence in

the United States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2);

Vasquez de Alcantar, 645 F.3d at 1103 (filing an application for adjustment of

status does not confer admission); see also Guevara v. Holder, 649 F.3d 1086,

1094 (9th Cir. 2011) (a grant of work authorization does not confer admission).

      PETITION FOR REVIEW DENIED.




                                         2                                   09-71487